DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on August 12, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 13-18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al (US 2010/0286301) as evidenced by Naka (Encyclopedia of Polymeric Nanomaterials, 2014).
With regards to claims 1 and 13, Sakata teaches a photo-curing composition (abstract) that contains a urethane oligomer and a monomer component (abstract) wherein the monomer is acryloylmorpholine (reading on a monofunctional (meth)acrylate monomer) (0040) and other monofunctional (meth)acrylate monomers (0041) at a concentration of 10-80% by mass with respect to the entire composition (0042) and teaches the amount to be 40 parts per 100 parts of polymerizable monomers (0137 table 6).  Sakata further teaches the composition to include a photoinitiator (0045) at a concentration of 1% (0137).  Sakata teaches the urethane to be formed from a reaction of a hydroxy group containing (meth)acrylate (0022) having the following formula:

    PNG
    media_image1.png
    20
    241
    media_image1.png
    Greyscale

(0022) wherein

    PNG
    media_image2.png
    47
    262
    media_image2.png
    Greyscale

(0022), a polycarbonate diol (00259) having the formula -(ROCOO)pROCO- (0029) wherein

    PNG
    media_image3.png
    55
    421
    media_image3.png
    Greyscale

(0029) having a molecular weight of 500-4000 (0031), a diisocyanate (0036), and a catalyst (0037).
	Sakata teaches the urethane to be an oligomer, however, Sakata teaches the molecular weight of the oligomer to be 17600 (0051) and Naka teaches that a polymer 
With regards to claim 2, Sakata teaches a photo-curing composition (abstract) that contains a urethane oligomer and a monomer component (abstract) wherein the monomer is acryloylmorpholine (reading on a monofunctional (meth)acrylate monomer) (0040) and other monofunctional (meth)acrylate monomers (0041) at a concentration of 10-80% by mass with respect to the entire composition (0042) and teaches the amount to be 40 parts per 100 parts of polymerizable monomers (0137 table 6).  Sakata further teaches the composition to include a photoinitiator (0045).  Sakata teaches the urethane to be formed from a reaction of a hydroxy group containing (meth)acrylate (0022) having the following formula:

    PNG
    media_image1.png
    20
    241
    media_image1.png
    Greyscale

(0022) wherein

    PNG
    media_image2.png
    47
    262
    media_image2.png
    Greyscale

(0022), a polycarbonate diol (00259) having the formula -(ROCOO)pROCO- (0029) wherein

    PNG
    media_image3.png
    55
    421
    media_image3.png
    Greyscale

(0029), a diisocyanate (0036), and a catalyst (0037).  Sakata teaches the monomer to be 2-hydroxyethyl (meth)acrylate (0040) (reading on the claimed glass transition temperature as applicant cites in the specification).
	Sakata teaches the urethane to be an oligomer, however, Sakata teaches the molecular weight of the oligomer to be 17600 (0051) and Naka teaches that a polymer 
With regards to claim 3, Sakata teaches the composition to contain the following compound:

    PNG
    media_image4.png
    88
    427
    media_image4.png
    Greyscale

(0022).
With regards to claim 4, Sakata teaches the monomer B to be at least 80% of the polymerizable compound (0042), reading on monomer A being less than 20%.
With regards to claim 5, Sakata teaches the monomer to be an isobornyl group containing (meth)acrylate (0040).
With regards to claim 6, Sakata teaches the monomer to be 2-hydroxyethyl (meth)acrylate (0040).
With regards to claim 7, Sakata teaches the molecular weight of the oligomer to be 17600 (0051). 
With regards to claim 10, Sakata teaches the monomer to be 2-hydroxyethyl (meth)acrylate (0040) (reading on the claimed glass transition temperature as applicant cites in the specification).
With regards to claim 14, Sakata teaches the monomer to be 2-hydroxyethyl (meth)acrylate (0040) (reading on the claimed log P value as applicant cites in the specification).
With regards to claim 15, Sakata teaches the composition to be cured to form a product (0021).
With regards to claim 16, Sakata is silent on the claimed properties.  However, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 17, Sakata teaches a photo-curing composition (abstract) that contains a urethane oligomer and a monomer component (abstract) wherein the monomer is acryloylmorpholine (reading on a monofunctional (meth)acrylate monomer) (0040) and other monofunctional (meth)acrylate monomers (0041) at a concentration of 10-80% by mass with respect to the entire composition (0042) and teaches the amount to be 40 parts per 100 parts of polymerizable monomers (0137 table 6).  Sakata further teaches the composition to include a photoinitiator (0045) at a concentration of 1% (0137).  Sakata teaches the urethane to be formed from a reaction of a hydroxy group containing (meth)acrylate (0022) having the following formula:

    PNG
    media_image1.png
    20
    241
    media_image1.png
    Greyscale

(0022) wherein

    PNG
    media_image2.png
    47
    262
    media_image2.png
    Greyscale

pROCO- (0029) wherein

    PNG
    media_image3.png
    55
    421
    media_image3.png
    Greyscale

(0029) having a molecular weight of 500-4000 (0031), a diisocyanate (0036), and a catalyst (0037).  Sakata teaches the process of applying the composition and curing using radiation (0017).
	Sakata teaches the urethane to be an oligomer, however, Sakata teaches the molecular weight of the oligomer to be 17600 (0051) and Naka teaches that a polymer has a molecular weight of 10,000 or above (page 3), therefore, the oligomer of Sakata has a high enough molecular weight to read on a polymer.
With regards to claim 18, Sakata teaches the composition to be cured using UV or electron beam radiation (0016)
With regards to claim 25, Sakata teaches a photo-curing composition (abstract) that contains a urethane oligomer and a monomer component (abstract) wherein the monomer is acryloylmorpholine (reading on a monofunctional (meth)acrylate monomer) (0040) and other monofunctional (meth)acrylate monomers (0041) at a concentration of 10-80% by mass with respect to the entire composition (0042) and teaches the amount to be 40 parts per 100 parts of polymerizable monomers (0137 table 6).  Sakata further teaches the composition to include a photoinitiator (0045) at a concentration of 1% (0137).  Sakata teaches the urethane to be formed from a reaction of a hydroxy group containing (meth)acrylate (0022) having the following formula:

    PNG
    media_image1.png
    20
    241
    media_image1.png
    Greyscale

(0022) wherein

    PNG
    media_image2.png
    47
    262
    media_image2.png
    Greyscale

(0022), a polycarbonate diol (00259) having the formula -(ROCOO)pROCO- (0029) wherein

    PNG
    media_image3.png
    55
    421
    media_image3.png
    Greyscale

(0029) having a molecular weight of 500-4000 (0031), a diisocyanate (0036), and a catalyst (0037).
	Sakata teaches the urethane to be an oligomer, however, Sakata teaches the molecular weight of the oligomer to be 17600 (0051) and Naka teaches that a polymer has a molecular weight of 10,000 or above (page 3), therefore, the oligomer of Sakata has a high enough molecular weight to read on a polymer.

Allowable Subject Matter
Claims 8-9, 12, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763